Title: To James Madison from William Willis, 15 December 1802 (Abstract)
From: Willis, William
To: Madison, James


15 December 1802, Barcelona. Notes that the principal object of this letter is to transmit the enclosed copy of a circular letter received from Tunis via Italy. Also encloses a copy of an affidavit [not found] of Benjamin Mum-ford and William B. Bowen sworn to before Cathalan, the purpose of which is expressed at the bottom of the affidavit. Has no recent information of the “Cruising Ground of the Pyrates of Tripoly” but there were four sail off Malta in October. There have been no recent seizures. Hopes the vigilance of the U.S. squadron will prevent the capture of U.S. ships.
 

   
   RC and enclosure (DNA: RG 59, CD, Barcelona, vol. 1). RC 2 pp.; docketed by Wagner. For surviving enclosure, see n. 1.



   
   Willis enclosed a copy (1 p.) of O’Brien’s 15 Oct. 1802 circular (see Kirkpatrick to JM, 15 Dec. 1802, and n. 2) (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:314).



   
   A full transcription of this document has been added to the digital edition.

